Citation Nr: 9925863	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-08 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to accrued benefits based on a claim of 
entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), rated 70 percent disabling at the time of 
the veteran's death.

2.  Entitlement to service connection for a heart disorder, 
claimed as being proximately due to or the result of service-
connected disability from PTSD, for accrued benefits 
purposes.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active duty for training from April to 
October 1959 and had active service from March 1962 to March 
1969.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision in which the 
regional office (RO) denied an increased rating for post-
traumatic stress disorder (PTSD) and denied entitlement to 
service connection for a heart disorder claimed as being 
proximately due to or the result of the veteran's service-
connected disability from PTSD.  The veteran's appeal to the 
Board was remanded to the to RO in July 1992 after it was 
noted that a private cardiologist had expressed the opinion 
that the veteran's severe myocardial infarction was at least 
partly secondary to his stress disorder.  The Board remanded 
this matter again in June 1993.  The RO was instructed to 
conduct a VA examination to determine the nature and etiology 
of the veteran's cardiovascular disease.

In a November 1993 rating decision, the veteran was granted a 
total disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities (TDIU), effective from January 10, 1990.  In a 
January 1995 rating decision, the RO awarded an increased 
rating of 70 percent for PTSD.  In a June 1995 rating 
decision, the RO granted service connection for Hodgkin's 
disease.  The associated disability was rated 100 percent 
disabling, effective from February 14, 1995.

The veteran died in October 1995.  At the time of his death, 
his claims for an increased rating for PTSD and for service 
connection for a heart disorder were still pending.  Those 
claims can now be considered for accrued benefits purposes 
only.


FINDINGS OF FACT

1.  The veteran died in October 1995 at the age of 58.

2.  Claims for an increased rating was PTSD and service 
connection for coronary artery disease were pending at the 
time of the veteran's death.

3.  During the two years prior to his death, the veteran's 
disability from PTSD rendered him demonstrably unemployable.

3.  The veteran disability from cardiovascular disease with 
myocardial infarction was aggravated by his service-connected 
disability from PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 100 percent for 
PTSD, for accrued benefits purposes, are met.  38 U.S.C.A. 
§§ 1155, 5107, 5121 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.1000, 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(1996).

2.  Service connection by way of aggravation is warranted for 
accrued benefits purposes for cardiovascular disease with 
myocardial infarction, claimed as secondary to service-
connected disability from PTSD.  38 U.S.C.A. §§ 1110, 5107, 
5121 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.1000 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has asserted that the veteran was entitled to 
service connection for a heart disorder secondary to his 
service-connected PTSD and that his PTSD should have been 
rated 100 percent disabling at the time of his death, and 
that she is therefore entitled to accrued benefits as his 
surviving spouse.

Upon the death of the veteran, where death occurred on or 
after December 1, 1962, periodic monetary benefits to which 
he was entitled at the time of his death under existing 
ratings or decision, or those based on evidence in the file 
at the date of death, and due and unpaid for a period not to 
exceed 2 years prior to the last date of entitlement as 
provided in 38 C.F.R. § 3.500(g), may be paid to a surviving 
spouse.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Certain survivors of a deceased veteran, including a 
surviving spouse, are eligible to receive payment from the 
Department of Veterans Affairs (VA) of accrued benefits based 
upon the deceased veteran's statutory entitlement to such 
benefits.  Accrued benefits are defined as periodic monetary 
benefits (other than insurance and servicemen's indemnity) 
under laws administered by VA to which an individual was 
entitled at death under existing ratings or decisions, or 
evidence in the file at the date of death and that were due 
and unpaid for a period not to exceed two years. 38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000.

The substance of the survivor's claim is purely derivative 
from any benefit to which the veteran might have been 
entitled at his death.  Basically, the survivor cannot 
receive any such attributed benefit that the veteran could 
not have received upon proper application therefor.  What the 
law has given to the survivor is, in essence, the right to 
stand in the shoes of the veteran and pursue his or her claim 
after death.  The only differences are that the law limits 
the survivor to one year's (now two years') worth of those 
periodic monetary benefits to which the veteran was entitled 
to at death and which were unpaid at the time of death.  
Zevalkink v. Brown, 6 Vet. App. 483, 489-490 (1994).

The elements critical to a favorable decision in the 
appellant's case consist of finding that the veteran prior to 
his death was entitled to periodic monetary benefits and that 
such payments were due and unpaid.  Judicial interpretation 
of the applicable law has been clear that the provisions of 
38 U.S.C.A. § 5121 and 38 C.F.R. § 3.1000 define accrued 
benefits as "periodic monetary benefits."

The veteran died on October [redacted], 1995.  Thus, for 
accrued benefits purposes, the pertinent period is between 
October 1993 and November 1995.

I.  Accrued Benefits Base on Increased Rating for PTSD

The appellant has presented a well-grounded claim for 
increased disability evaluation for the veteran's service-
connected disability from PTSD within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); cf. Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).  
The Board is satisfied that all appropriate development has 
been accomplished and that VA has no further duty to assist 
the appellant in developing facts pertinent to her claim.  
The appellant has not advised VA of the existence of 
additional evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

At the time of his death, the veteran had service-connected 
disability from PTSD related to his combat service in 
Vietnam.  Initially, the associated disability was rated 50 
percent disabling, effective from December 10, 1986, except 
during periods of hospitalization, for which the rating was 
100 percent.  In a January 1995 rating decision, the rating 
for PTSD was increased to 70 percent, effective from January 
10, 1990.  Except during periods of hospitalization for PTSD, 
during which the rating was 100 percent, the 70 percent 
rating continued until the time of the veteran's death.

In rating the veteran's disability from PTSD, the RO utilized 
the former General Rating Formula for Psychoneurotic 
Disorders.  Under the applicable criteria, a 100 percent 
rating is assigned for PTSD when, by reason of psychoneurotic 
symptoms, the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; or when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
when the affected individual is demonstrably unable to obtain 
or retain employment.  The United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter referred to as the Court), in Johnson v. 
Brown, 7 Vet. App. 95 (1994), held that these criteria for a 
100 percent rating are each an independent basis for granting 
a 100 percent rating.  A 70 percent rating is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is severely impaired, or the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment to obtain or retain 
employment.

The Board has reviewed the entire record, particularly that 
which was generated and filed in the claims folder during the 
last two years of the veteran's life.  The Board finds no 
competent medical evidence that during such period, that all 
but the most intimate of the veteran's contacts were so 
adversely affected by his psychoneurotic symptoms as to 
result in his virtual isolation in the community.  Nor is 
there evidence that he had totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  

However, the Board finds that the veteran's PTSD symptoms 
rendered him demonstrably unemployable since some time in 
1990 or 1991.  In a letter dated in September 1990, a 
licensed clinical social worker noted the veteran's lack of 
employment since 1986.  Prior to that time, his employment 
history was marked by multiple lay-offs due to his inability 
to work closely with people.  The social worker expressed his 
opinion that the veteran was unable to secure gainful 
employment and that the prognosis for occupational 
rehabilitation was very poor.  The record contains two other 
letters dated during 1991 in which the licensed clinical 
social worker described the veteran's PTSD as prolonged, 
chronic, and severe.

The veteran underwent a VA neuropsychiatric examination in 
August 1994.  He complained of agitation, poor concentration, 
exaggerated startle response, anhedonia, and inability to be 
around people.  He had fragmented sleep, nightmares about 
events which occurred in Vietnam, poor memory, and 
unexplained crying spells.  He spent most of his time in his 
house, sometimes not even leaving his bedroom.  He did not 
speak or talk to anyone.  On examination, his grooming and 
hygiene was poor.  He was motionless and stared straight 
ahead.  His face was expressionless.  His motor movements 
were slow and deliberate.  He appeared to be heavily 
medicated.  When answering the examiner's questions, he often 
stopped in the middle of his sentence.  He reported that his 
mind sometimes went blank.  When the topic of conversation 
became Vietnam, he was more active and spontaneous.  He 
became very emotional as he told his story.  His hands became 
tremulous and he would break into tears.  His breathing 
increased and he began to perspire.  Motor movements 
increased and his palms became sweaty.  Although his thinking 
was goal directed, he would often lose track.  Thinking was 
very circumstantial.  Conversation was logical and coherent.  
Although the veteran attempted to cooperate with the 
examiner, his thinking was very disorganized.  His wife 
reported  that he sometimes became so agitated that he 
developed chest pain.  His family had to accompany him 
everywhere to prevent him from becoming upset.  He had 
frequent thoughts of suicide in the past.  He exhibited 
impairment in memory, and had difficulty recalling events 
which occurred recently.  Immediate recall was poor.  The 
pertinent diagnosis was severe PTSD.

While the Board notes that veteran had considerable 
disabilities from Hodgkin's disease, coronary artery disease 
with angina, status post myocardial infarction, bilateral 
knee disorders, diabetes mellitus, and residuals of a 
cerebrovascular accident, it is also apparent that his 
disability from PTSD alone rendered him demonstrably 
unemployable.  The Board concludes that the criteria for an 
increased rating of 100 percent have been met for the purpose 
of accrued benefits.

II.  Accrued Benefits Based on Service Connection for a Heart 
Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Also, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (1998).  Service connection may be granted for 
nonservice-connected disability which is proximately due to 
and the result of service-connected disability or "when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition," with compensation being paid "for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation."  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

At the time of his death, the veteran had disability from a 
cardiovascular disorder.  He had been hospitalized in March 
1991 after complaining of severe, sharp chest pain radiating 
to his back, both shoulder, and his neck.  Ultimately, it was 
determined that the veteran had sustained an acute inferior 
myocardial infarction.  Cardiac catheterization conducted in 
May 1991 showed coronary artery disease for which the veteran 
underwent coronary artery bypass grafts.  

In a letter dated in December 1991, an associate in 
cardiology at a university medical school reported that the 
veteran was suffering from a significant stress disorder.  In 
the physician's opinion, the veteran's severe myocardial 
infarction was "at least partially secondary" to the stress 
disorder.

A report of a VA general medical examination dated in August 
1993 contains a diagnosis of coronary artery disease with 
history of congestive failure and history of class-III 
anginal symptoms to class-IV where anginal symptoms would 
occur at rest secondary to stressors.  The examiner also 
noted an impression of severe PTSD with stressors aggravating 
the veteran's coronary artery disease and angina symptoms.  
The veteran was hospitalized again in January 1994 after he 
had symptoms of chest pain, nausea, shortness of breath, and 
diaphoresis.  A myocardial infarction was ruled out.  The 
pertinent diagnosis was coronary artery disease.  The veteran 
also had peripheral vascular disease secondary to bypass 
grafting.  In a report of a VA neuropsychiatric examination 
conducted in August 1994, the examiner commented that stress 
tended to aggravate and exacerbate the veteran's ischemic 
heart disease.  His PTSD symptoms were noted to precipitate 
chest pain.  The examiner further stated that the veteran's 
PTSD significantly affected his general medical condition, 
including angina and ischemic heart disease.  In an August 
1994 report of a VA heart examination, the examiner noted the 
veteran's history of PTSD, coronary artery disease, and 
myocardial infarction.  The veteran reported having anginal 
pain at rest, which was aggravated by stressful or exertional 
events.  The examiner reported a diagnosis of coronary artery 
disease with maximum medical regimen and angina at rest.  The 
examiner commented that the veteran had exertional anginal 
symptoms which were aggravated by "stressful, emotional 
distress."

In February 1995, a VA physician responded to a request that 
he provide an opinion regarding the etiology of the veteran's 
cardiovascular disease, specifically, whether any 
cardiovascular disease present was causally or etiologically 
related to the veteran's service-connected PTSD.  The 
examiner reported that he had reviewed the claims folder and 
also the veteran's medical records.  It was clear to the 
physician that the veteran had hyperlipidemia, non-Insulin 
dependent diabetes mellitus, and rather marked coronary 
artery disease.  He had had difficulty with congestive heart 
failure.  According to the physician, the veteran's heart 
disease was related to accelerated atherosclerosis which was 
due to his diabetes and hyperlipidemia.  In the physician's 
opinion, the veteran's heart disease was not causally related 
to PTSD.  The examiner had considered the opinion of the 
private physician discussed above, but expressed his own 
opinion that there was no causal relationship between the 
veteran's PTSD and the coronary artery disease which was the 
cause of his heart disorder.

The Board has reviewed the entire record and finds the 
opinion expressed by the VA cardiologist in February 1995 
well reasoned and based on a review of the record as well as 
the veteran's medical records.  Based on that opinion, the 
Board finds that the veteran's coronary artery disease was 
not proximately due to or the result of his service-connected 
disability from PTSD.  In other words, the Board finds that 
the veteran's PTSD did not cause his heart disease.  Further, 
the Board rejects as speculative the opinion of the private 
physician who reported that the veteran's myocardial 
infarction was, at least partially, caused by his PTSD.  
Myocardial infarction is defined as "gross necrosis of the 
myocardium as a result of interruption of blood supply to the 
area; it is almost always caused by atherosclerosis of the 
coronary arteries, upon which coronary thrombosis is usually 
superimposed."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 837 
(28th ed. 1994).  In light of this definition, it is 
difficult for the Board to accept the proposition that the 
veteran's myocardial infarction, i.e., heart damage due to 
interruption of blood supply, was caused by a 
neuropsychiatric disorder.

However, there is considerable medical evidence that the 
veteran's symptoms from coronary artery disease were 
aggravated and exacerbated by symptoms associated with his 
PTSD, including anxiety and inability to deal appropriately 
with stress.  His angina symptoms were often coincident with 
stress associate with PTSD.

In Allen, supra, the Court held that service connection for a 
psychiatric disability could be granted not only if the 
veteran's service-connected hearing loss and tinnitus caused 
a psychiatric disability, but also if his service-connected 
hearing loss and tinnitus aggravated a psychiatric 
disability, with compensation being paid to the extent of 
such aggravation.  In this case, the Board finds that the 
veteran's PTSD did not cause his heart disease.  However, the 
Board further finds that his PTSD aggravated his heart 
disease.  The Board concludes that service connection by way 
of aggravation is warranted.  Compensation may be paid to the 
extent of such aggravation.


ORDER

An increased rating of 100 percent for PTSD is granted, 
subject to the controlling regulations applicable to the 
payment of accrued benefits.

Service connection for coronary artery disease, status post 
myocardial infarction, is granted to the extent that the 
veteran's heart disease was aggravated by his service-
connected disability from PTSD, subject to the controlling 
regulations applicable to the payment of accrued benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

